Citation Nr: 1132516	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-06 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for intervertebral disc syndrome of the lumbar spine with degenerative arthritis, to include extraschedular consideration.

2.  Entitlement to an initial evaluation in excess of 10 percent prior to June 1, 2010 for left knee degenerative arthritis, to include extraschedular consideration.

3.  Entitlement to an initial evaluation in excess of 10 percent from June 1, 2010 for left knee degenerative arthritis, to include extraschedular consideration.

4.  Entitlement to an initial separate evaluation for left knee numbness as a neurological manifestation of service-connected left knee degenerative arthritis or due to a scar associated with left knee surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his co-worker


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to July 2004.

This matter is before the Board of Veterans' Appeals (Board) from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, granted service connection for intervertebral disc syndrome of the lumbar spine with degenerative arthritis, and left knee degenerative joint disease, both assessed at 10 percent from April 20, 2006.

In March 2007, the RO issued another decision, which, in pertinent part, increased the Veteran's evaluation for his back disability to 20 percent, effective from April 20, 2006.  

The Veteran requested a Travel Board hearing on this matter, which was held in July 2007 where the Veteran, his wife, and his co-worker appeared before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

On appeal in August 2008, the Board remanded the case for additional development, to include scheduling VA orthopedic and neurological examinations and referring the case to the Director of the Compensation and Pension Service (CPS) for consideration of an extraschedular evaluation for both service-connected disabilities.

In November 2009, CPS determined that the Veteran's back disability "markedly interferes" with his ability to work and recommended an extraschedular 40 percent evaluation.  CPS determined that an extraschedular rating for the Veteran's left knee disability was not warranted.

In December 2009, the RO issued another decision in accordance with CPS' directives and increased the Veteran's evaluation for his back disability to 40 percent, effective from April 20, 2006.  

On appeal in May 2010, the Board remanded the case so that another VA orthopedic examination could be scheduled.

In April 2011, the RO granted service connection for radiculopathy, right lower extremity, assigning a 10 percent evaluation effective June 1, 2010.  This claim is not in appellate status.

Because the Board has assigned a "staged" rating to the Veteran's service-connected left knee disability, the issue has been recharacterized.

The record raises the issue of entitlement to a temporary total disability rating for convalescence pursuant to 38 C.F.R. § 4.30.  Specifically, the June 2010 VA examination report indicates that the Veteran had back surgery in January 2010.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.

The issue of entitlement to an initial separate evaluation for left knee numbness has  been added to the issues on appeal as it is raised by the evidence of record.  It is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 1, 2010, the Veteran's service-connected left knee disability was manifested by a stable joint; occasional effusion; crepitus; subjective reports of swelling and locking; and inconsistent complaints of pain throughout the range of motion for flexion, but the competent and credible evidence demonstrates that these complaints were out of proportion to the physical findings.

2.  From June 1, 2010, the Veteran's service-connected left knee disability has been  manifested by painful limited motion, with flexion limited to zero degrees when considering functional loss due to pain and fatigue, and subjective complaints of weakness and instability; there is no evidence of ankylosis of the left knee.

3.  The Veteran's service-connected lumbar spine disability is manifested by painful limited motion, flexion limited to 30 degrees at the worst, objective evidence of spasms, occasionally abnormal posture and gait, and slightly decreased ability to toe and heel walk.

4.  The Veteran's service-connected lumbar spine disability is not, and has never been, manifested by ankylosis or incapacitating episodes requiring prescribed bed rest.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent prior to June 1, 2010 for left knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1 - 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2010).

2.  The criteria for an initial evaluation of 30 percent, but no more, from June 1, 2010 for left knee degenerative arthritis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1 - 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2010).

3.  The criteria for a disability rating in excess of 40 for intervertebral disc syndrome of the lumbar spine with degenerative arthritis have not been met during any period of time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 - 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5235-5242, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A May 2006 letter satisfied the duty to notify provisions with respect to the underlying claims for service connection.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is required for the downstream issues of entitlement to initial evaluations greater than 10 and 40 percent for service-connected left knee and lumbar spine disabilities, respectively.

VA has obtained service, VA, and private treatment records; assisted the Veteran in obtaining evidence; and afforded him the opportunity to testify at a hearing.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  The VA has obtained numerous examinations and opinions; the Veteran has not argued, and the record does not reflect, that these examinations/opinions were inadequate.  See 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners have described in full the current manifestations of the Veteran's service-connected disabilities.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Initial Evaluations

The Veteran seeks higher initial evaluations for his left knee and lumbar spine disabilities.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due to pain is a factor.  Other factors include less movement than normal, weakened movement, excess fatigability, pain on movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

A.  Left Knee

The Veteran's left knee disability is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).

The average normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R. 
§ 4.71a, Plate II.

The knee can be rated under Diagnostic Codes 5256-5263.  38 C.F.R. § 4.71a.  Assigning multiple ratings for the Veteran's left knee disability based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. 
§ 4.14.  However, lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 (1997); but see 38 C.F.R. § 4.14 [the evaluation of the same disability under various diagnoses is to be avoided].  The Board has also considered whether separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5257, a 10 percent disability rating requires slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent disability rating requires moderate impairment of the knee due to recurrent subluxation or lateral instability, while a 30 percent disability rating requires severe impairment of the knee.  38 C.F.R. § 4.71a, DC 5257.

Diagnostic Code 5260 addresses limitation of flexion of the leg.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260.

Diagnostic Code 5261 addresses limitation of extension of the leg.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (degenerative arthritis) and DC 5010 (traumatic arthritis).

STRs show that the Veteran injured his left knee when he jumped out of a truck.  The Veteran subsequently underwent five left knee surgeries.

April 2005 private treatment records show that the Veteran reported effusion, significant pain with activities, and limited walking ability.  He walked without a limp.  Upon physical examination, the doctor noted a small effusion.  There was full range of motion with some tenderness to the posterior knee at terminal extension.  The Veteran had a well tracking patella and no instability.  Straight leg raising was negative.  There was pain to the anterolateral knee with deep flexion.  There was general diffuse tenderness to palpation "to a lot of his knee."  X-rays showed some mild medial joint space narrowing.  

A May 2006 VA examination report shows that the Veteran reported constant pain; weakness; stiffness after sitting for long periods; swelling, giving away, and fatigability "all of the time"; lack of endurance that resulted in an inability to work; and locking when getting up from a seated position.  He had difficulty walking for long periods.  He rated the pain as 10/10.  Pain was relieved with prescription medication, which enabled him to function.  There were objective signs of tenderness and crepitus.  Flexion was to 100 degrees with pain at 90 degrees.  Extension was to 0 degrees.  X-rays showed degenerative arthritic changes.  The diagnosis was degenerative joint disease.

A January 2007 VA examination report shows that the Veteran reported pain flare-ups when walking more than 15 meters.  He was unable to walk downstairs, and reported swelling and locking "multiple times in a day."  He was able to perform activities of daily living, but was unable to do yardwork or housework.  Posture and gait were mildly abnormal with favoring of the left leg.  He used no assistive devices.  Flexion was to 120 degrees with pain throughout; extension was to 0 degrees.  The examiner wrote: "I was unable to assess appropriately for stability of the left knee given the patient's refusal for me to appropriately stress his knee.  Overall, on observation, however, the knee was stable through observation of his standing and walking."  The diagnosis was left knee status post medial meniscectomy.  The examiner opined that "his pain appears somewhat inappropriate and out of proportion to what is known from the history."  However, he noted that he did not have the claim file to review.

A February 2007 VA treatment record shows that there was good range of motion; there was pain with flexion at 50 degrees.  No erythema or swelling was noted.  

A July 2007 private treatment record shows that the Veteran's Vicodin was increased to two a day for left knee pain.  

September 2007 X-rays showed no evidence of acute bony injury.  An October 2007 MRI was normal.

An August 2008 private treatment record shows that the Veteran was also taking Celebrex and had had cortisone injections.

A November 2008 VA examination report shows that the Veteran complained of constant pain that he rated as 5/10.  He reported that his knee locked up 1-2 times per day, at which time he had decreased range of motion.  He also reported flare-ups that caused weakness, fatigue, and incoordination.  He could do housework if he did not have a flare-up, except for mopping and vacuuming.  He could not do yardwork.  The Veteran worked at the VAMC repairing medical equipment and had missed three days in two months.  Walking, squatting, and climbing were limited by knee pain.  However, he was able to do his usual work.  

Upon physical examination, he moved freely with no acute distress.  Posture and gait were normal.  Squat was normal, although he complained of knee pain.  He did not use assistive devices.  Flexion was to 140 degrees, and extension was to 0 degrees.  He complained of pain throughout the motion range; however, the examiner wrote "[i]t does not seem that the range of motion increases the pain."  Repetitive motion did not increase his pain immediately, but increased it several minutes later.  Instability testing was negative.  The joint was stable; there was no effusion or deformity.  There was medial joint line tenderness and crepitus.  There was also tenderness to palpation underneath the patella medially as well.  The diagnosis was left knee strain with multiple previous surgeries; no evidence of degenerative arthritis on MRI.

A March 2009 private treatment record shows that motor strength was intact in all lower extremity muscle groups.  Sensation was intact to vibration, pinprick, and position sense in the lower extremities.  Forward flexion was less painful than extension.  Reflexes were 2+ and symmetrical at the knees.  Gait was minimally antalgic.  The doctor discouraged chronic narcotic use for pain control.  

In a June 2009 statement, the Veteran complained about the adequacy and thoroughness of the November 2008 VA examination.  Specifically, he stated that he had fallen numerous times because of his left knee.  His wife's June 2009 lay statement corroborated this contention.  He also claimed that the examiner did not (1) note that his knee popped upon squatting, (2) go through the entire range of motion due to pain, and (3) consider private provider MRI reports.

As instructed in the May 2010 Remand Order, the Veteran submitted to a June 2010 VA examination by a different provider.  He reported pain in the left knee joint along with some weakness and instability.  The pain was described as a constant dull ache.  Flare-ups occurred 1-2 times per week and lasted 4-5 hours.  Flare-ups were aggravated by prolonged walking, twisting motions, and cold weather.  There was additional functional impairment during flare-ups such that his range of motion decreased.  He also reported that the knee occasionally locked up when sitting down, and that this resulted in decreased range of motion.  He denied redness, tenderness, or drainage.  He reported a history of swelling of the left knee joint, but none currently.  He used a cane to ambulate.  He had been given a brace, but did not use it because it caused increased pain.  He could not do any housework or yardwork, and did not participate in golfing, hunting, fishing, or other sports.

Upon physical examination, the Veteran's gait was antalgic and he ambulated with the use of a cane.  There was no atrophy, posture abnormalities, fixed deformities, or abnormalities of musculature.  Flexion was to 130 degrees with pain throughout the range.  Extension was to 0 degrees with pain at the end of the range.  Stability testing was negative.  There was crepitus with patellar compression, flexion, and extension testing.  An audible pop was heard during the examination.  Strength, sensation, and reflex testing were normal.  Repetition caused increased fatigue and increased pain.  Range of motion did not decrease with repetitive use.  The diagnosis was left knee meniscus tear status post repair.

Prior to June 1, 2010

All potential Diagnostic Codes for disabilities of the knee have been considered for this time period.  There is no ankylosis to permit evaluation under Code 5256, nor is there any competent evidence of recurrent subluxation or instability under Code 5257.  The Veteran reported a sensation of "giving way," but objective testing showed the knee to be stable.  No meniscal involvement is shown, and so Codes 5258 and 5259 are not for application.  Code 5262, for impairment of the tibia and fibula, is inapplicable in the absence of any fracture or damage to the bones of the leg, and there is no showing of hyperextension of the knee warranting evaluation under Code 5263 for genu recurvatum.  There is no showing or allegation of any limitation of motion in extension under Code 5261.  See 38 C.F.R. § 4.71a.

The evidence of record for this time period includes inconsistent findings of limitation of motion with flexion, which is evaluated under Code 5260.  The Veteran had full range of motion of the left knee in April 2005.  In May 2006 and February 2007, flexion was to 90 and 50 degrees with pain, respectively.  In contrast, flexion was to 120 degrees in January 2007 and to 140 degrees in November 2008, but the Veteran reported pain throughout the entire range of motion during each examination.  Both the January 2007 and November 2008 VA examiner noted that the Veteran's complaints of pain were out of proportion to the physical findings.  Thus, no compensable evaluation, and certainly no increased evaluation, is assignable under Code 5260 prior to June 1, 2010.

The RO properly considered the criteria for evaluation of degenerative joint disease, which is diagnosed on examination and shown on X-ray.  Code 5003 provides that where limitation of motion of a joint is noncompensable under the appropriate Codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected.  38 C.F.R. § 4.71a.  The knees are major joints.  38 C.F.R. § 4.45.  No higher evaluation is available for individual joints under Code 5003 than that currently assigned for the left knee.

The application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran had significant complaints of pain in the left knee, which affected his ability to do physical activities.  Any functional impairment in the knee, however, already has been considered by the 10 percent rating.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial evaluation in excess of 10 percent for left knee degenerative arthritis prior to June 1, 2010 is not warranted.

From June 1, 2010

As of the June 1, 2010 examination, however, a definite increase in disability has been shown.  The Veteran has painful motion with fatigue.  While the range of motion in the left knee is not limited, it is painful, and the application of a higher disability evaluation based on functional loss due to pain on movement of a joint applies under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence more closely approximates the criteria for a 30 percent evaluation under DC 5260.  

The remaining knee diagnostic codes allowing for ratings for the knees are inapplicable.  A separate rating for limitation of extension under DC 5261 does not apply, as the extension is most severely limited to 0 degrees, which is non-compensable.  Nor is there any competent evidence of recurrent subluxation or instability under DC 5257.  The Veteran has reported a sensation of "giving way," but objective testing repeatedly shows the knee to be stable.

DC 5256 does not apply, as the medical records do not show any findings of ankylosis in the knee.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.  DC 5262 for malunion of the tibia and fibula is not relevant, as this kind of impairment is not shown.  DC 5262 is inapplicable in the absence of any fracture or damage to the bones of the leg.  DC 5258 also does not apply, as the evidence does not show dislocated semilunar cartilage.

Finally, no higher evaluation is available for individual joints under Code 5003 than that currently assigned for the left knee.

B.  Lumbar Spine

The Veteran's intervertebral disc syndrome of the lumbar spine with degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 
40 percent disability rating for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Formula for Rating IVDS Episodes provides a 40 percent evaluation for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The Veteran is service-connected for peripheral neuropathy of the right lower extremity secondary to the lumbar spine disability. 

February 2006 private treatment records from Dr. M.J.P. show that the Veteran reported significant amounts of muscle spasms, in addition to significant difficulty standing up from a sitting position.  He could not walk for any specific or significant length of time.  He complained of a constant aching and stabbing pain across the entirety of his lumbar spine around the belt line, which he rated between 5/10 and 9/10.  He also had muscle spasms with waves of pain 4-5 times per day.  He reported missing "about two weeks of work" due to back spasms and pain.  He had difficulty driving and putting on his shoes and socks.  Forward flexion was to 30 degrees with pain.  Extension was limited by 50 percent with leg pain.  The doctor noted that extension "seem[ed] to be more aggravating."  There was diffuse tenderness in the left lumbar paraspinal regions as well as the middle of mid lumbar paraspinal region.  Significant amounts of spasm and tightness were noted within the paraspinal muscles.  Strength was normal in the lower extremities.  Painful giveaway was noted on hip flexion testing in the left more than right leg.  Reflex testing was normal in the lower extremities.  Toes were down turning.  The Veteran's gait was bent forward and slow.  Joint position sense and vibration were intact in the lower extremities.  Straight leg raising on the right was 30 degrees with a significant amount of back pain.  Straight leg raising on the left was 60 degrees with some mild back pain and tight hamstring.  An MRI showed central and rightward disc protrusion of the L4-5 level with mass effect on the central and rightward thecal sac with encroachment on the right neural foraminal region, as well as dehydrative, desiccative changes at the L4-5 and L5-S1 disc spaces.  The doctor prescribed various pain medications, physical therapy, and epidural injections if significant pain continued.  There is no mention of bed rest.

A May 2006 VA examination report shows that the Veteran reported stiffness and weakness, with associated difficulty bending and lifting objects.  He complained of pain that occurred four times a month and lasted for one week.  He rated the pain at 10/10 and described it as burning, aching, oppressing, sharp, and cramping.  He could function with Vicodin and a muscle relaxer.  He reported incapacitating episodes as often as 12 times per year, each lasting three days.  During the last 12 months, he had had four incidents for a total of 12 days.  The Veteran reported that he had been prescribed bed rest for his back disability on two separate occasions - once during service, and once in 2006 by Dr. M.J.P.  Upon physical examination, muscle spasm was absent.  There was tenderness to the lower back.  There was positive bilateral straight leg raising.  There was no ankylosis of the lumbar spine.  Flexion was to 70 degrees, with pain at 40 degrees.  Extension was to 10 degrees, with pain at 5 degrees.  There was increased pain after repetitive use, which limited joint function by 0 degrees.  The diagnosis was intervertebral disc syndrome with degenerative arthritis changes, with subjective back pain.

In August 2006, the Veteran's private provider recommended FMLA leave for "prescription [illegible], physical therapy, and epidural injections."  Bed rest is not mentioned.

A January 2007 VA examination report shows that the Veteran reported debilitating flare-ups twice a month, each lasting three days.  The examiner wrote "although never specifically written for bed rest, this is what he uses the family emergency leave for."  In the previous 18 months, he had missed at least 1-2 days of work per week.  He denied any bowel or bladder incontinence or radicular symptoms.  He could not do housework or yardwork, but was able to perform activities of daily living.  Upon physical examination, posture and gait were mildly abnormal.  He used no assistive devices.  The examiner noted that the Veteran was "not very cooperative" in performing range of motion because he "stopped many times" when the examiner thought he "would have been able to go further."  There were no spasms, but some tenderness paraspinally at the lumbar spine.  Flexion was to 55 degrees with pain at 45 degrees.  Extension was to 10 degrees without any pain.  He was able to perform heel and toe walking with some degree of difficulty, and was able to perform tandem gait walking.  Straight leg raising and motor testing were difficult to assess due to the Veteran's unwillingness and complaints of pain with "very little effort."  The sensory examination showed subjective pain to touch in a very diffuse pattern in the back "that did not follow any dermatomal distribution."

A February 2007 VA treatment record shows that there was decreased range of motion of hyperextension and pain with palpation of the lower back.  The Veteran's gait was steady.  The clinician recommended that he continue his current medications and physical therapy exercises.

A March 2007 private treatment record shows that the Veteran frequently missed work because of low back pain.  There was marked decrease in forward flexion.  Extension was mildly decreased and mildly painful.  The doctor recommended epidural injection and self-exercise.

A November 2008 VA examination report shows that the Veteran reported daily pain, which he described as a constant ache and occasionally sharp.  He had flare-ups 2-3 times per week, lasting "about two days."  He could not get out of bed "two or three times a month," and each incident lasted "about 6-7 hours."  During flares, he experienced increased pain and decreased range of motion - 50 percent with milder flares, and "almost none" with severe flares.  He reportedly needed help from his wife getting to the bathroom during these periods.  He denied bladder or bowel issues "except for occasionally with twisting might leak a few drops of urine."  The Veteran avoided lifting and picking up his kids and prolonged sitting.  When not having a flare, he could walk "maybe a mile total throughout the day."  He denied any incapacitating episodes "as defined as doctor-prescribed bed rest."  The Veteran reportedly had used one week of sick leave and 12 weeks of FMLA leave because of his knee and back.  He had recently changed jobs, and had missed three days in the last two months.  His new job involved some desk work and not much lifting.  

Upon physical examination, posture and gait were normal.  Heel-and toe-walk and squat were also normal.  He did not use assistive devices.  No spasm was noted, but there was mid lumbar spine tenderness.  Flexion was to 90 degrees with pain at 70 degrees.  Extension was to 30 degrees with pain at the extreme end range.  Repetition did not change the range of motion.  The examiner found "no additional losses of ranges of motion . . . due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups."  The diagnosis was lumbar disc disease.  The examiner reviewed the January 2007 VA examination report and determined that "the veteran's symptoms and examination findings far outweighed the pathology."  The examiner noted that the reported urine leakage did not fit with any radicular cause.

March 2009 private treatment records show that the Veteran had not been treated for back pain in two years.  However, it had worsened to the point where he sometimes could not get out of bed.  Epidural injections had helped.  He did not do any household chores or yardwork.  He could walk for less than half a mile.  Sitting tolerance was 15-30 minutes.  He denied any incontinence.  There was tenderness in the paralumbar region with some spasticity.  Flexion was normal.  Motor, reflex, and strength testing were normal.  MRI showed mild degenerative changes in the lower lumbosacral spine at L4-L5 and L5-S1 with disc protrusion and facet arthropathy.  The doctor prescribed steroids and pain relievers.

Lay statements submitted in June 2009 by the Veteran's friends, co-workers, and family members indicate that he used a cane regularly and experienced occasional incapacitating episodes that required bed rest.

The assignment of a disability evaluation in excess of 40 percent is not warranted because there is no evidence of ankylosis of the spine and there is no evidence of incapacitating episodes requiring prescribed bed rest.  While the Veteran has consistently reported that he is incapacitated for a few days a month by low back pain, no doctor has indicated that bed rest is actually prescribed or necessary.  Indeed, the Veteran has acknowledged to VA examiners that he has not been prescribed bed rest for his back disability.   

In evaluating the Veteran's claim, the application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has complaints of radiating pain and limited motion.  This functional impairment, however, is considered by the disability rating assigned above.  Generally, the degrees of disability specified by the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Board is required to consider the effect of pain and weakness when rating a service connected disability.  38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Sanchez-Benitez v. West, the Board discussed the veteran's disability and stated that the "nature of the original injury has been reviewed and the functional impairment that can be attributed to pain or weakness has been taken into account.  38 C.F.R. §§ 4.40, 4.45."  The court held that "this discussion by the Board, with direct citation to sections 4.40 and 4.45, satisfies any obligation of the BVA to consider these regulations while rating the appellant's" disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Additionally, consideration has been given to the L4-L5 scar noted at the June 2010 VA examination.  However, that examiner noted that the scar measured 4 x .5  centimeters and was well-healed without tenderness or retraction on examination.  There is also no evidence that it was unstable or manifested by any of the other qualifying characteristics such that a separate evaluation for that scar is warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2010).

The level of impairment in the lumbar spine has been relatively stable throughout the appeals period, and has never been worse than what is warranted for a 40 percent evaluation under DC 5243.  Therefore, the application of staged ratings is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial evaluation in excess of 40 percent for intervertebral disc syndrome of the lumbar spine with degenerative arthritis is not warranted.  



C.  Extraschedular Evaluation

The Veteran contends that assignment of extraschedular evaluations is warranted in light of the degree of actual functional and occupational impact from his service-connected disabilities.  Consideration has been given regarding whether the assigned evaluations are inadequate, requiring further referral to the Chief Benefits Director or the Director, Compensation and Pension Service.  An extra-schedular evaluation is warranted where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular and extra schedular evaluations already assigned are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The very symptoms, such as pain and limited motion, that the Veteran describes and the findings made by the various medical professionals are the symptoms included in the criteria found in the rating schedule for the Veteran's left knee and lumbar spine disabilities.  The Veteran has not required hospitalization due to these service-connected disabilities.  

There is no doubt that the Veteran has some impairment of the left knee and lumbar spine, which may interfere with his employment.  Indeed, the CPS previously determined that an extraschedular 40 percent evaluation for the Veteran's lumbar spine disability was warranted.  The regular scheduler standards, however, contemplate the left knee symptomatology shown in this case.  Therefore, the Veteran's left knee disability picture is contemplated by the rating schedule, and no additional extraschedular referral is required with respect to the lumbar spine disability.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The voluminous treatment records establish that the Veteran has worked throughout the appeal period.  Therefore, TDIU consideration is not warranted in this case.


ORDER

An initial evaluation in excess of 10 percent for left knee degenerative arthritis prior to June 1, 2010 is denied.

An increased, initial 30 percent evaluation for left knee degenerative arthritis from June 1, 2010 is granted.

An initial evaluation in excess of 40 percent for intervertebral disc syndrome of the lumbar spine with degenerative arthritis is denied.


REMAND

The Veteran has reported numbness on the lateral side of his left knee.  A February 2006 private treatment record shows that pinprick sensation was subjectively reduced over the left lateral knee.  The November 2008 VA examiner noted some numb areas lateral to the left knee, which he determined were "most likely from [] multiple previous surgeries."  The Veteran has had numerous surgeries on his left knee.  A May 2006 VA examination report shows the presence of six left knee scars.  The examiner noted that there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  Sensation testing conducted in March 2009 and May 2010 was normal.  However, the January 2007 VA examiner noted that one of the left knee scars was mildly tender with some dysesthesias; he diagnosed residuals of pain through the scar and through the knee itself with dysesthesias and paresthesias.  It is not clear if the numbness reported by the Veteran is a neurological manifestation of the left knee disability, to include radiculopathy, as opposed to a manifestation of the Veteran's left knee scar(s).  In addition, the findings noted upon physical examination are conflicting.

Accordingly, a remand is required to clearly (1) identify all current neurological disabilities of the left knee and determine whether any such disability is secondary to the service-connected left knee disability, and (2) determine any manifestations of the Veteran's left knee scar(s).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination of his left knee.  The claim file, and a copy of this Remand, must be made available to the examiner for review in connection with the examination.  The examiner must determine whether there are any neurological manifestations or impairment associated with the Veteran's left knee disability.  All indicated tests and studies should be performed.  As to any neurologic abnormality identified, including radiculopathy, the examiner is to provide an opinion as to whether it is at least as likely as not secondary to, or is otherwise related to, the Veteran's service-connected left knee disability.  The examiner must specifically address the November 2008 VA examination report.

If any neurological abnormality is found to be at least as likely as not the result of his service-connected left knee disability, identify the nerve(s) involved and indicate whether the degree of paralysis is complete or incomplete.  If incomplete, whether the degree is moderate, moderately severe, or severe.  

The examiner should then indicate, with respect to each left knee surgery scar, whether the scar is deep (i.e., associated with underlying soft tissue damage) or superficial (i.e., not associated with underlying soft tissue damage); whether the scar causes limited motion (and, if so, the extent to which it does); whether the scar is unstable (i.e., whether there is frequent loss of covering of skin over the scar); whether the scar is painful on examination; and whether the scar is otherwise causative of limitation of function.

A complete rationale for the opinions expressed must be included in the examination report.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Then, readjudicate the claim.  If the benefit sought on appeal is denied, issue the Veteran and his representative a supplemental statement of the case and allow for a reasonable period of time for a response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


